Citation Nr: 0709401	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant served in the Army Reserves from January 1981 
to January 1987 and had active duty for training from June 
19, 1981 to August 14, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision.  In January 
2005, the appellant appeared at a hearing at the RO before 
the undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she currently has PTSD as a 
result of an assault during service.  She specifically 
asserts that in the summer of 1982 while attending ROTC 
training camp at Fort Riley, Kansas, she was sexually 
assaulted by her Platoon Sergeant.  At her January 2005 
hearing, the appellant testified that after this incident, 
her change of behavior was evidenced by the drop in her 
school grades.  The evidence reflects that the appellant 
attended Henderson State University.  As these records could 
have an impact on the veteran's claim, as they may show a 
change in behavior close in time to the incident, the Board 
finds that a further attempt should be made to retrieve all 
relevant records.      

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
appellant, her transcripts from 
Henderson State University should be 
obtained.  Any attempts to locate these 
records should be noted in the claims 
folder.  The veteran should also be 
advised to submit any other relevant 
evidence showing a change in behavior 
during the time period close in time to 
her reported attack.  

2.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Marian C. McBrine
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




